Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action that has been issued in response to patent application 16/514,108 filed on 07/17/2019. Claims 1-24, as originally filed, are currently pending and have been considered below. Claim 1 and 12 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (generic place holders in bold):
each encoding module of the plurality of encoding modules… configured and trained to generate in Claim 1 each one weighting gate module being configured to weight in Claim 1 a concatenation module configured to concatenate in Claim 1 an aggregation module… configured and trained to receive in Claim 1 a search module configured to compare in Claim 8 and its dependents a task-specific artificial neural network configured and trained to perform in claim 13 a domain-specific artificial neural network configured and trained to determine in claim 17 an analysis module configured to perform in Claim 20

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20190139643A1) in view of Lei et al. (“Protein–Protein Interactions Prediction via Multimodal Deep Polynomial Network and Regularized Extreme Learning Machine”)
Regarding Claim 1,
Li et al. teaches a system for providing a medical data structure for a patient, comprising (Li et al., Para. [0017], “the prediction model can be run on a local device by the clinical doctor with his patient's current medical data to predict a diagnosis of that patient” teaches a predictive model with patient’s medical data).
a plurality of data sources, each data source of the plurality of data sources being configured to provide medical data of the patient (Li et al., Para. [0022], “one or more communication lines that provide medical data associated with a patient” teaches communication lines (corresponds to data sources) that provide medical data associated with a patient).
a computing device configured to implement an artificial neural network structure trained using a cost function, the artificial neural network structure including (Li et al., Para. [0041], “a backpropagation algorithm can train a multilayer neural network for a given set of input patterns with known classifications…The output response is then compared to the known and desired output and the error value is calculated. Based on the error, the connection weights between modeled neurons are adjusted” teaches the neural network structed trained by utilizing the calculated error value (corresponds to cost function)).
Li et al. does not appear to explicitly teach a plurality of encoding modules, at least one of the plurality of encoding modules being provided for each data source, each encoding module of the plurality of encoding modules being realized as an artificial neural network configured and trained to generate, from the medical data from a corresponding data source of the plurality of data sources, a corresponding encoded output matrix; a plurality of weighting gate modules, one weighting gate module of the plurality of weighting gate modules being provided for each of the plurality of encoding modules, each one weighting gate module being configured to weight the encoded output matrix of a corresponding encoding module, of the plurality of encoding modules, by multiplying the corresponding encoding module with a corresponding weighting factor, to produce a corresponding weighted output matrix, to produce weighted output matrices; a concatenation module configured to concatenate the weighted output matrices to a concatenated corresponding output matrix, to produce a concatenated output matrix; and an aggregation module, realized as an artificial neural network, configured and trained to receive the concatenated output matrix and to generate, from the concatenated output matrix, the medical data structure for the patient
However, Lei et al., teaches a plurality of encoding modules, at least one of the plurality of encoding modules being provided for each data source, each encoding module of the plurality of encoding modules being realized as an artificial neural network configured and trained to generate, from the medical data from a corresponding data source of the plurality of data sources, a corresponding encoded output matrix (Lei et al., Section III.A Pg. 1292, “using CWT to transform protein sequences of different lengths into a feature matrix with sequences of different lengths into a feature matrix with uniform size (CP)” teaches utilizing CWT of a MDPN to generating an encoded feature matrix representation (corresponds to encoded output matrix) from the protein sequence). 
a plurality of weighting gate modules, one weighting gate module of the plurality of weighting gate modules being provided for each of the plurality of encoding modules, each one weighting gate module being configured to weight the encoded output matrix of a corresponding encoding module, of the plurality of encoding modules, by multiplying the corresponding encoding module with a corresponding weighting factor, to produce a corresponding weighted output matrix, to produce weighted output matrices (Lei et al., Section III Pg. 1292, “In MDPN encoding… Lastly, we employ the RELM method via LOO cross validation to get the optimal output weight matrix for the PPIs prediction” teaches the deep polynomial network (corresponds to the encoding modules) generating an output weight matrix).
a concatenation module configured to concatenate the weighted output matrices to a concatenated corresponding output matrix, to produce a concatenated output matrix (Lei et al., Section V Pg. 1300, “It is clear that MDPN algorithm can concatenate all modalities with the exploration of the complementary information. Each original protein feature is respectively encoded by the basic DPN in the first stage” teaches the MDPN algorithm concatenating all modalities with complementary information (corresponds to the output matrix)).
an aggregation module, realized as an artificial neural network, configured and trained to receive the concatenated output matrix and to generate, from the concatenated output matrix, the medical data structure for the patient (Lei et al., Fig. 2 and Section III.C and Pg. 1294, “MDPN can fuse different feature matrices to further enhance feature representation” teaches fusing different feature matrices (corresponds to the concatenated output matrix) to generate enhanced feature representation (corresponds to the medical data structure for the patient)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to generate an encoded output matrix and weighted output matrices to produce a concatenated output matrix, as taught by Lei et al., in medical data prediction system of Li et al. The motivation is to provide high speed and low error rate (Lei et al., Section IV.D Pg. 1296, “we use the supervised learning based RELM classifier to predict PPIs due to its high speed and low error rate”).
Regarding Claim 2,
The Li et al. in view of Lei et al. combination of claim 1 teaches the system of claim 1,
The combination, as described in the rejection of claim 1, further teaches wherein the weighting factors of the plurality of weighting gate modules are learned during training with the cost function (Lei et al., Section I Pg. 1291, “The predicted residual sum of squares statistic (PRESS) based on the mean square error (MSE) [37] of the LOO approach is used to select the optimal regularization term to reduce the computational complexity” teaches the mean square error (corresponds to the training with the cost function) is used to select the optimal regularization. Section III.D Pg. 1294, “As the optimal regularization parameter result λopt result from (12) and (13), the corresponding optimal output weight matrix β is given” teaches the optimal regularization corresponds to the output weight matrix).
Regarding Claim 3,
The Li et al. in view of Lei et al. combination of claim 1 teaches the system of claim 1,
The combination, as described in the rejection of claim 1, further teaches wherein the artificial neural network structure comprises a task-specific artificial neural network configured and trained to perform, using the medical data structure as an input, at least one of a diagnostic and prediction task for the patient (Li et al., Para. [0025], “These correlation results may then be analyzed and processed by computer to generate a prediction model 114 that is based on a vast number of known patients and their known diagnostic results” teaches utilizing correlation results (corresponds to medical data structure as an input) generate prediction model (corresponds to prediction task) based on diagnostic results of the patients).
to output a task output matrix indicating a result of the at least one of the diagnostic and prediction task (Lei et al., Section III Pg. 1292, “In MDPN encoding… Lastly, we employ the RELM method via LOO cross validation to get the optimal output weight matrix for the PPIs prediction” teaches an output weight matrix (corresponds to output a task output matrix) that indicate the PPIs prediction (corresponds to the diagnostic and prediction task)).
wherein a cost function used for training the artificial neural network structure using training data penalizes differences between task output matrices for the training data and corresponding labels of the training data (Lei et al., Equation 11 and Section III.B Pg. 1293, “In the next layer, we employ a standard orthogonal least squares algorithm to iteratively select residuals (after projection on the existing base F˜z ), which is most relevant to the residuals of actual label” teaches a standard orthogonal least squares algorithm (corresponds to cost function) that utilized utilizes difference between select residuals and corresponding label. In equation 11, the difference is between Hβ (corresponds to task output matrices) and T (corresponds to the labels)). 
Regarding Claim 4,
The Li et al. in view of Lei et al. combination of claim 3 teaches the system of claim 3,
The combination, as described in the rejection of claim 1, further teaches wherein the artificial neural network structure comprises a domain-specific artificial neural network configured and trained to determine, using the medical data structure as an input, a medical domain for the patient and for the at least one of the diagnostic and prediction task and to output a domain output matrix indicating the medical domain determined; and wherein the cost function used for training the artificial neural network structure penalizes differences between domain output matrices for the training data and corresponding labels of the training data (Lei et al., Section III Pg. 1292, “we employ the RELM method via LOO cross validation to get the optimal output weight matrix for the PPIs prediction” teaches that the output of the PPIs prediction indicates which proteins interact (corresponds to domain)).
Regarding Claim 6,
The Li et al. in view of Lei et al. combination of claim 1 teaches the system of claim 1,
The combination, as described in the rejection of claim 1, further teaches wherein the cost function includes a term that penalizes parameters of at least a sub-set of parameters of the artificial neural network structure for being non-zero (Lei et al., Equation 11 and Section III.B Pg. 1293, “Generally, the regularized least square method [55] is proposed to solve the optimal solution of (10) as follows… where λ is the regularization parameter to balance between training error and regularization term” teaches if any of the weights β are non-zero, than there is a penalty).
Regarding Claim 8,
The Li et al. in view of Lei et al. combination of claim 1 teaches the system of claim 1,
The combination, as described in the rejection of claim 1, further teaches comprising a data storage for storing a plurality of medical data structures of a plurality of patients (Li et al., Para. [0056], “The client(s) 902 are operably connected to one or more client data store(s) 908 that can be employed to store information local to the client(s) 902” teaches one or more client date store(s) (corresponds to a data storage for storing) information local to the client(s) (corresponds to medical data structures of a plurality of patients)). 
a search module configured to compare the medical data structure for a patient to be diagnosed with a plurality of other medical data structures stored in the data storage and to retrieve a cohort of patients similar to the patient based on a similarity metric between the medical data structures (Li et al., Para. [0025], “The training logic component 202 can use electronic healthcare record (EHR) data (EHR data) and image data of known patients to generate the prediction model 114. For example, the training logic component 202 can generate prediction model can be generated by a processor processing patient data making many simple comparisons between vast amounts of data from different patients… These correlation results may then be analyzed and processed by computer to generate a prediction model 114 that is based on a vast number of know patients and their known diagnostic results” teaches a training logic component (corresponds to search module) that compares a processing patient data (corresponds to the medical data structure for a patient to be diagnosed) with a vast amount of data from different patients (corresponds to a plurality of other medical data structures stored in the data storage and to retrieve a cohort of patients similar to the patient). Para. [0038], “The correlation logic component 306 can compare a known diagnosis with the predicted diagnosis and can, based on that comparison, generate comparison results. The determination logic component 208 can also determine if the comparison results exceed the accuracy threshold value. Responsive to the comparison results not exceeding the accuracy threshold value” teaches a comparison result (corresponds to a similarity metric between the medical data structures)).
Regarding Claim 9,
The Li et al. in view of Lei et al. combination of claim 8 teaches the system of claim 8,
The combination, as described in the rejection of claim 8, further teaches comprising an analysis module configured to perform an analysis of the cohort of patients retrieved by the search module and configured to generate a graphical representation of medical information for the patient to be diagnosed based on results of the analysis (Li et al., Para. [0030], “an Electronic Health Record (EHR) can be an electronic version of a patient's medical history. The EHR is maintained by a provider over time, and can include much and sometimes all the key administrative clinical data relevant to that persons care under a particular provider, including demographics, progress notes, problems, medications, and the like. Essentially, an electronic health record (EHR) is a digital version of a patient's paper chart. EHRs are real-time, patient-centered records that can make information available instantly and securely to authorized users. While an EHR can contain the medical and treatment histories of patients, an EHR system can be built to go beyond standard clinical data collected in a provider's office and can be inclusive of a broader view of a patient's care” teaches an Electron Health Record that is a digital version of patient’s paper chart (corresponds to generate a graphical representation of medical information for the patient). The EHR consist of examination of a patient's medical history for patients to be diagnosed).
Regarding Claim 10,
The Li et al. in view of Lei et al. combination of claim 9 teaches the system of claim 9,
The combination, as described in the rejection of claim 9, further teaches further comprising a remote device or a cloud computing system configured to implement at least one of the data storage, the search module and the analysis module (Li et al., Para. [0062], “As used in this application, the terms “component,” “system,” “platform,” “interface,” and the like, can refer to and/or can include a computer-related entity or an entity related to an operational machine with one or more specific functionalities… a component can emulate an electronic component via a virtual machine, e.g., within a cloud computing system” teaches a cloud computing system that related to an operational machine with one or more specific functionalities).
Regarding Claim 11,
The Li et al. in view of Lei et al. combination of claim 1 teaches the system of claim 1,
The combination, as described in the rejection of claim 1, further teaches wherein the medical data structure consists of a matrix and all entries of the matrix include values in a range from zero to one, including both zero and one (Lei et al., Table VI and Section V Pg. 1300, “Table VI show that both the substitution matrices have excellent performance in this method model, and BLOSUM62 matrix is slightly better” teaches matrices that represent protein on yeast dataset that include percentages from 0%-100% (corresponds to the matrix include values in a range from zero to one)). 
Regarding Claim 12,
Li et al. teaches a method for providing a medical data structure for a patient, comprising: 
providing medical data of the patient from a plurality of data sources (Li et al., Para. [0017], “the prediction model can be run on a local device by the clinical doctor with his patient's current medical data to predict a diagnosis of that patient” teaches a predictive model with patient’s medical data).
providing a trained artificial neural network structure, the artificial neural network structure including a plurality of encoding modules, including at least one encoding module for each data source of the plurality of data sources (Li et al., Para. [0022], “one or more communication lines that provide medical data associated with a patient” teaches communication lines (corresponds to data sources) that provide medical data associated with a patient).
Li et al. does not appear to explicitly teach generating, by the plurality of encoding modules, from corresponding medical data of each of corresponding data sources, a corresponding encoded output matrix, to produce encoded output matrices; weighting the encoded output matrices by multiplying each of the encoded output matrices with a weighting factor, to produce weighted output matrices; concatenating the weighted output matrices to a concatenated output matrix; generating the medical data structure for the patient from the concatenated output matrix using an aggregation module realized as a trained artificial neural network
However, Lei et al., teaches generating, by the plurality of encoding modules, from corresponding medical data of each of corresponding data sources, a corresponding encoded output matrix, to produce encoded output matrices (Lei et al., Section III.A Pg. 1292, “using CWT to transform protein sequences of different lengths into a feature matrix with sequences of different lengths into a feature matrix with uniform size (CP)” teaches utilizing CWT of a MDPN to generating an encoded feature matrix representation (corresponds to encoded output matrix) from the protein sequence). 
weighting the encoded output matrices by multiplying each of the encoded output matrices with a weighting factor, to produce weighted output matrices (Lei et al., Section III Pg. 1292, “In MDPN encoding… Lastly, we employ the RELM method via LOO cross validation to get the optimal output weight matrix for the PPIs prediction” teaches the deep polynomial network (corresponds to the encoding modules) generating an output weight matrix).
concatenating the weighted output matrices to a concatenated output matrix (Lei et al., Section V Pg. 1300, “It is clear that MDPN algorithm can concatenate all modalities with the exploration of the complementary information. Each original protein feature is respectively encoded by the basic DPN in the first stage” teaches the MDPN algorithm concatenating all modalities with complementary information (corresponds to the output matrix)). 
generating the medical data structure for the patient from the concatenated output matrix using an aggregation module realized as a trained artificial neural network (Lei et al., Fig. 2 and Section III.C and Pg. 1294, “MDPN can fuse different feature matrices to further enhance feature representation” teaches fusing different feature matrices (corresponds to the concatenated output matrix) to generate enhanced feature representation (corresponds to the medical data structure for the patient)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to generate an encoded output matrix and weighted output matrices to produce a concatenated output matrix, as taught by Lei et al., in medical data prediction system of Li et al. The motivation is to provide high speed and low error rate (Lei et al., Section IV.D Pg. 1296, “we use the supervised learning based RELM classifier to predict PPIs due to its high speed and low error rate”).

Regarding Claim 13,
The Li et al. in view of Lei et al. combination of claim 12 teaches the method of claim 12,
The combination, as described in the rejection of claim 12, further teaches wherein the providing of the trained artificial neural network structure includes training the artificial neural network structure using a cost function (Lei et al., Section I Pg. 1291, “The predicted residual sum of squares statistic (PRESS) based on the mean square error (MSE) [37] of the LOO approach is used to select the optimal regularization term to reduce the computational complexity” teaches the mean square error (corresponds to the training with the cost function) is used to select the optimal regularization. Section III.D Pg. 1294, “As the optimal regularization parameter result λopt result from (12) and (13), the corresponding optimal output weight matrix β is given” teaches the optimal regularization corresponds to the output weight matrix). 
wherein the artificial neural network structure includes a task-specific artificial neural network configured and trained to perform, using the medical data structure as an input, at least one of diagnostic task and prediction task for the patient (Li et al., Para. [0025], “These correlation results may then be analyzed and processed by computer to generate a prediction model 114 that is based on a vast number of known patients and their known diagnostic results” teaches utilizing correlation results (corresponds to medical data structure as an input) generate prediction model (corresponds to prediction task) based on diagnostic results of the patients).
to output a task output matrix indicating a result of the at least one of diagnostic task and prediction task (Lei et al., Section III Pg. 1292, “In MDPN encoding… Lastly, we employ the RELM method via LOO cross validation to get the optimal output weight matrix for the PPIs prediction” teaches an output weight matrix (corresponds to output a task output matrix) that indicate the PPIs prediction (corresponds to the diagnostic and prediction task)).
wherein the cost function used for training the artificial neural network structure using training data penalizes differences between task output matrices for the training data and corresponding labels of the training data (Lei et al., Equation 11 and Section III.B Pg. 1293, “In the next layer, we employ a standard orthogonal least squares algorithm to iteratively select residuals (after projection on the existing base F˜z ), which is most relevant to the residuals of actual label” teaches a standard orthogonal least squares algorithm (corresponds to cost function) that utilized utilizes difference between select residuals and corresponding label. In equation 11, the difference is between Hβ (corresponds to task output matrices) and T (corresponds to the labels)).
Regarding Claim 14,
The Li et al. in view of Lei et al. combination of claim 13 teaches the method of claim 13,
The combination, as described in the rejection of claim 13, further teaches wherein the artificial neural network structure includes a domain-specific artificial neural network configured and trained to determine, using the medical data structure as an input, a medical domain for the patient and for the at least one of diagnostic task and pre- diction task and to output a domain output matrix indicating the medical domain determined; and wherein the cost function used for training the artificial neural network structure penalizes differences between domain output matrices for the training data and corresponding labels of the training data (Lei et al., Section III Pg. 1292, “we employ the RELM method via LOO cross validation to get the optimal output weight matrix for the PPIs prediction” teaches that the output of the PPIs prediction indicates which proteins interact (corresponds to domain)).
Regarding Claim 15,
The Li et al. in view of Lei et al. combination of claim 13 teaches the method of claim 13,
The combination, as described in the rejection of claim 13, further teaches wherein the cost function includes a term that penalizes parameters of at least a sub-set of parameters of the artificial neural network structure for being non-zero (Lei et al., Equation 11 and Section III.B Pg. 1293, “Generally, the regularized least square method [55] is proposed to solve the optimal solution of (10) as follows… where λ is the regularization parameter to balance between training error and regularization term” teaches if β is greater than 0, than there is a penalty).
Regarding Claim 16,
The Li et al. in view of Lei et al. combination of claim 2 teaches the system of claim 2,
The combination, as described in the rejection of claim 2, further teaches wherein the artificial neural net- work structure comprises a task-specific artificial neural network configured and trained to perform, using the medical data structure as an input, at least one of a diagnostic and prediction task for the patient (Li et al., Para. [0025], “These correlation results may then be analyzed and processed by computer to generate a prediction model 114 that is based on a vast number of known patients and their known diagnostic results” teaches utilizing correlation results (corresponds to medical data structure as an input) generate prediction model (corresponds to prediction task) based on diagnostic results of the patients).
to output a task output matrix indicating a result of the at least one of the diagnostic and prediction task (Lei et al., Section III Pg. 1292, “In MDPN encoding… Lastly, we employ the RELM method via LOO cross validation to get the optimal output weight matrix for the PPIs prediction” teaches an output weight matrix (corresponds to output a task output matrix) that indicate the PPIs prediction (corresponds to the diagnostic and prediction task)). 
wherein a cost function used for training the artificial neural network structure using training data penalizes differences between task output matrices for the training data and corresponding labels of the training data (Lei et al., Equation 11 and Section III.B Pg. 1293, “In the next layer, we employ a standard orthogonal least squares algorithm to iteratively select residuals (after projection on the existing base F˜z ), which is most relevant to the residuals of actual label” teaches a standard orthogonal least squares algorithm (corresponds to cost function) that utilized utilizes difference between select residuals and corresponding label. In equation 11, the difference is between Hβ (corresponds to task output matrices) and T (corresponds to the labels)).
Regarding Claim 17,
The Li et al. in view of Lei et al. combination of claim 16 teaches the system of claim 16,
The combination, as described in the rejection of claim 16, further teaches wherein the artificial neural network structure comprises a domain-specific artificial neural network configured and trained to determine, using the medical data structure as an input, a medical domain for the patient and for the at least one of the diagnostic and pre- diction task and to output a domain output matrix indicating the medical domain determined; and wherein the cost function used for training the artificial neural network structure penalizes differences between domain output matrices for the training data and corresponding labels of the training data (Lei et al., Section III Pg. 1292, “we employ the RELM method via LOO cross validation to get the optimal output weight matrix for the PPIs prediction” teaches that the output of the PPIs prediction indicates which proteins interact (corresponds to domain)).
Regarding Claim 19,
The Li et al. in view of Lei et al. combination of claim 2 teaches the system of claim 2,
The combination, as described in the rejection of claim 2, further teaches comprising a data storage for storing a plurality of medical data structures of a plurality of patients (Li et al., Para. [0056], “The client(s) 902 are operably connected to one or more client data store(s) 908 that can be employed to store information local to the client(s) 902” teaches one or more client date store(s) (corresponds to a data storage for storing) information local to the client(s) (corresponds to medical data structures of a plurality of patients)).
a search module configured to compare the medical data structure for a patient to be diagnosed with a plurality of other medical data structures stored in the data storage and to retrieve a cohort of patients similar to the patient based on a similarity metric between the medical data structures (Li et al., Para. [0025], “The training logic component 202 can use electronic healthcare record (EHR) data (EHR data) and image data of known patients to generate the prediction model 114. For example, the training logic component 202 can generate prediction model can be generated by a processor processing patient data making many simple comparisons between vast amounts of data from different patients… These correlation results may then be analyzed and processed by computer to generate a prediction model 114 that is based on a vast number of know patients and their known diagnostic results” teaches a training logic component (corresponds to search module) that compares a processing patient data (corresponds to the medical data structure for a patient to be diagnosed) with a vast amount of data from different patients (corresponds to a plurality of other medical data structures stored in the data storage and to retrieve a cohort of patients similar to the patient). Para. [0038], “The correlation logic component 306 can compare a known diagnosis with the predicted diagnosis and can, based on that comparison, generate comparison results. The determination logic component 208 can also determine if the comparison results exceed the accuracy threshold value. Responsive to the comparison results not exceeding the accuracy threshold value” teaches a comparison result (corresponds to a similarity metric between the medical data structures)).
Regarding Claim 20,
The Li et al. in view of Lei et al. combination of claim 19 teaches the system of claim 19,
The combination, as described in the rejection of claim 19, further teaches comprising an analysis module configured to perform an analysis of the cohort of patients retrieved by the search module and configured to generate a graphical representation of medical information for the patient to be diagnosed based on results of the analysis (Li et al., Para. [0030], “an Electronic Health Record (EHR) can be an electronic version of a patient's medical history. The EHR is maintained by a provider over time, and can include much and sometimes all the key administrative clinical data relevant to that persons care under a particular provider, including demographics, progress notes, problems, medications, and the like. Essentially, an electronic health record (EHR) is a digital version of a patient's paper chart. EHRs are real-time, patient-centered records that can make information available instantly and securely to authorized users. While an EHR can contain the medical and treatment histories of patients, an EHR system can be built to go beyond standard clinical data collected in a provider's office and can be inclusive of a broader view of a patient's care” teaches an Electron Health Record that is a digital version of patient’s paper chart (corresponds to generate a graphical representation of medical information for the patient). The EHR consist of examination of a patient's medical history for patients to be diagnosed).
Regarding Claim 21,
The Li et al. in view of Lei et al. combination of claim 20 teaches the system of claim 20,
The combination, as described in the rejection of claim 20, further teaches further comprising a remote device or a cloud computing system configured to implement at least one of the data storage, the search module and the analysis module (Li et al., Para. [0062], “As used in this application, the terms “component,” “system,” “platform,” “interface,” and the like, can refer to and/or can include a computer-related entity or an entity related to an operational machine with one or more specific functionalities… a component can emulate an electronic component via a virtual machine, e.g., within a cloud computing system” teaches a cloud computing system that related to an operational machine with one or more specific functionalities).
Regarding Claim 22,
The Li et al. in view of Lei et al. combination of claim 8 teaches the system of claim 8,
The combination, as described in the rejection of claim 8, further teaches further comprising a remote device or a cloud computing system configured to implement at least one of the data storage and the search module (Li et al., Para. [0062], “As used in this application, the terms “component,” “system,” “platform,” “interface,” and the like, can refer to and/or can include a computer-related entity or an entity related to an operational machine with one or more specific functionalities… a component can emulate an electronic component via a virtual machine, e.g., within a cloud computing system” teaches a cloud computing system that related to an operational machine with one or more specific functionalities).
Regarding Claim 23,
The Li et al. in view of Lei et al. combination of claim 20 teaches the system of claim 20, 
The combination, as described in the rejection of claim 20, further teaches further comprising a remote device or a cloud computing system configured to implement at least one of the data storage and the search module (Li et al., Para. [0062], “As used in this application, the terms “component,” “system,” “platform,” “interface,” and the like, can refer to and/or can include a computer-related entity or an entity related to an operational machine with one or more specific functionalities… a component can emulate an electronic component via a virtual machine, e.g., within a cloud computing system” teaches a cloud computing system that related to an operational machine with one or more specific functionalities).
Regarding Claim 24,
The Li et al. in view of Lei et al. combination of claim 14 teaches the method of claim 14, 
The combination, as described in the rejection of claim 14, further teaches wherein the cost function includes a term that penalizes parameters of at least a sub-set of parameters of the artificial neural network structure for being non-zero (Lei et al., Equation 11 and Section III.B Pg. 1293, “Generally, the regularized least square method [55] is proposed to solve the optimal solution of (10) as follows… where λ is the regularization parameter to balance between training error and regularization term” teaches if β is greater than 0, than there is a penalty).
Claims 5, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Lei et al. in further view of Vu et al. (“Multimodal learning using Convolution Neural Network and Sparse Autoencoder”)
Regarding Claim 5,
The Li et al. in view of Lei et al. combination of claim 1 teaches the system of claim 1,
The combination, as described in the rejection of claim 1, further teaches wherein the cost function used for training the artificial neural network structure includes a term that penalizes differences between the generated pieces of information for the training data and corresponding labels of at least one of the training data and the medical data (Lei et al., Equation 11 and Section III.B Pg. 1293, “In the next layer, we employ a standard orthogonal least squares algorithm to iteratively select residuals (after projection on the existing base F˜z ), which is most relevant to the residuals of actual label” teaches a standard orthogonal least squares algorithm (corresponds to cost function) that utilized utilizes difference between select residuals and corresponding label).
Li et al. in view of Lei et al. does not appear to explicitly teaches wherein the artificial neural network structure includes at least one decoding module, each at least one decoding module corresponding specifically to one of the encoding modules, each at least one decoding module being realized as an artificial neural network configured and trained to generate at least one piece of information relating to the medical data from the data source of the corresponding encoding module
However, Vu et al., teaches wherein the artificial neural network structure includes at least one decoding module, each at least one decoding module corresponding specifically to one of the encoding modules, each at least one decoding module being realized as an artificial neural network configured and trained to generate at least one piece of information relating to the medical data from the data source of the corresponding encoding module (Vu et al., Section III.A Pg. 310, “through an encoder function f as… with two parameters, i.e. weight matrix 𝑊1 ∈ ℝ𝑛×𝑝 and the bias vector 𝑏1 ∈ ℝ𝑛 . The hidden representation h can be mapped back to x̄ , which is a reconstructed vector by the decoder function as” teaches a decoder function (corresponds to the decoding module) that generates a new representation of the input image data of the MRI or PET scans (corresponds to at least one piece of information relating to the medical data) from a corresponding encoder function (corresponds to the encoder module)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have the cost function including a term that penalizes parameters of at least a sub-set of parameters of the artificial neural network structure for being non-zero, as taught by Vu et al., to medical data structure of the patient in Li et al. The motivation to reduce overfitting (Vu et al., Section III.A Pg. 310, “                
                    K
                    L
                    (
                    s
                    |
                    |
                    s
                    ̂
                    j
                    )
                
             quantifies the divergence between a Bernoulli distribution with mean s and one with mean 𝑠̂𝑗, while s is a sparsity hyper-parameter has value close to zero (e.g. 0.05) and 𝑠̂𝑗 is the mean activation of hidden unit j, averaged over the training set. 𝛽, 𝜆𝜆 are hyper-parameters which control penalty term and weight decay term, respectively. The weight decay ∑ 𝑊2𝑖,𝑗  is used to reduce overfitting”).
Regarding Claim 7,
The Li et al. in view of Lei et al. combination of claim 1 teaches the system of claim 1,
Vu et al. further wherein the artificial neural network structure has been trained using training data including triplets including a corresponding anchor dataset, neighbour dataset and impostor dataset (Vu et al., Section III.A Pg. 310, “we train an autoencoder on a set of randomly selected 3D patches of size 5 × 5 × 5 = 125 extracted from the MRI scans and an equivalent number of patches from the PET scans with same position as patches from MRI images set… These 100 scans were divided to three parts: 80 scans for training, 10 scans for validating and 10 scans for testing” teaches patches of MRI scans and PET scans (corresponds to training data) that is divided into three parts: training scans (corresponds to neighbour dataset), validating scans (corresponds to anchor dataset), and testing scans (corresponds to impostor dataset). The ANN also predicts Alzheimer’s disease).  
wherein the cost function includes a term based on a difference between the corresponding anchor dataset and the neighbour dataset, and based on a difference between the corresponding anchor dataset and the impostor dataset, the differences being determined in a space of the medical data structure (Vu et al., Section III.A Pg. 310, “we trained each autoencoder with 40,000 patches, then fine-turned with 5,000 validated patches and tested with remained 5,000 patches, respectively. The hidden layer has 160 hidden units and each patch is unrolled into a length-125 vector. The cost function is minimized using gradient descent with mini batches [10] and the algorithm is expected to converge faster than with full batches” teaches training the testing (corresponds to a difference) the validated patches the autoencoder trained with the MRI and PET scans (corresponds to a space of the medical data structure)).
Regarding Claim 18,
The Li et al. in view of Lei et al. combination of claim 2 teaches the system of claim 2,
Li et al. in view of Lei et al. does not appear to explicitly teaches wherein the artificial neural network structure has been trained using training data including triplets including a corresponding anchor dataset, neighbour dataset and impostor dataset; and wherein the cost function includes a term based on a difference between the corresponding anchor dataset and the neighbour dataset, and based on a difference between the corresponding anchor dataset and the impostor dataset, the differences being determined in a space of the medical data structure
However, Vu et al., teaches wherein the artificial neural network structure has been trained using training data including triplets including a corresponding anchor dataset, neighbour dataset and impostor dataset (Vu et al., Section III.A Pg. 310, “we train an autoencoder on a set of randomly selected 3D patches of size 5 × 5 × 5 = 125 extracted from the MRI scans and an equivalent number of patches from the PET scans with same position as patches from MRI images set… These 100 scans were divided to three parts: 80 scans for training, 10 scans for validating and 10 scans for testing” teaches patches of MRI scans and PET scans (corresponds to training data) that is divided into three parts: training scans (corresponds to neighbour dataset), validating scans (corresponds to anchor dataset), and testing scans (corresponds to impostor dataset). The ANN also predicts Alzheimer’s disease).  
wherein the cost function includes a term based on a difference between the corresponding anchor dataset and the neighbour dataset, and based on a difference between the corresponding anchor dataset and the impostor dataset, the differences being determined in a space of the medical data structure (Vu et al., Section III.A Pg. 310, “we trained each autoencoder with 40,000 patches, then fine-turned with 5,000 validated patches and tested with remained 5,000 patches, respectively. The hidden layer has 160 hidden units and each patch is unrolled into a length-125 vector. The cost function is minimized using gradient descent with mini batches [10] and the algorithm is expected to converge faster than with full batches” teaches training the testing (corresponds to a difference) the validated patches the autoencoder trained with the MRI and PET scans (corresponds to a space of the medical data structure)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/HENRY TRONG NGUYEN/
Examiner, Art Unit 2125
/BRIAN M SMITH/Primary Examiner, Art Unit 2122